Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about January 29, 2001, which, in an action for personal injuries sustained when plaintiff was struck by a sign that fell from a building, granted defendants’ motion to vacate the default judgment entered against them, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 18, 2001, which granted defendants’ motion to dismiss the complaint, unanimously dismissed, without costs, as abandoned.
The default judgment was properly vacated upon a record showing that defendants promptly forwarded the summons and complaint and the motion for a default judgment to their insurance broker, that the subsequent defaults in answering the complaint and opposing the motion for a default judgment were the broker’s fault, and that defendants were not the owner and managing agent of the subject building at the time of the accident (CPLR 2005, 5015 [a] [1]). We think it significant that information about the ownership of the building was public. We also note that, as this record discloses, the action is without merit. Concur — Williams, P.J., Nardelli, Andrias, Sullivan and Friedman, JJ.